                                                                                 Case 3:19-mj-71824-MAG Document 7 Filed 11/08/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,

                                                                         11                  Plaintiff,
United States District Court




                                                                                                                                                 No. C 19-71824 WHA
                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   AHMAD ABOUAMMO,
                                                                                                                                                 ORDER PENDING
                                                                         14                  Defendant.                                          RULING ON MOTION
                                                                                                                              /                  FOR REVOCATION OF
                                                                         15                                                                      MAGISTRATE JUDGE
                                                                                                                                                 ORDER OF RELEASE ON
                                                                         16                                                                      BOND CONDITIONS

                                                                         17          The defendant Ahmad Abouammo shall remain in detention in the custody of the United
                                                                         18   States Marshal Service pending further order. A hearing on his detention shall be set for
                                                                         19   TUESDAY, NOVEMBER 12 AT 2 P.M. The parties are, however, free to stipulate to hold the
                                                                         20   hearing before a duty magistrate judge in this district instead.
                                                                         21
                                                                         22          IT IS SO ORDERED.
                                                                         23
                                                                         24   Dated: November 8, 2019.
                                                                         25                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
